IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11480
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE ALFONSO RAMIREZ, also known as Pepe,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:01-CR-41-1-C
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Alfonso Ramirez appeals his guilty-plea convictions and

sentences for conspiracy to possess cocaine with intent to

distribute, possession of cocaine with intent to distribute, and

distribution of cocaine.    He contends that 21 U.S.C.

§ 841(b)(1)(A) and (B) are unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).    As Ramirez concedes, his

argument is foreclosed by circuit precedent, but he raises the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11480
                                -2-

issue to preserve it for Supreme Court review.   See United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert. denied,

532 U.S. 1045 (2001).   The judgment of the district court is

AFFIRMED.